Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, none of the references, alone or in combination, discloses a system for projecting light, the system comprising: a light generator that generates image light that corresponds to a series of images; a display device that receives the image light generated by the light generator; an acousto-optical scanner, wherein the display device deflects the image light onto the acousto-optical scanner and the acousto-optical scanner deflects portions of the image light onto a plurality of diffractive optical elements, wherein each of the plurality of diffractive optical elements corresponds to a different depth plane of the series of images, wherein the acousto-optical scanner is configured to generate first surface acoustic waves to deflect portions of the image light in a first direction, and wherein the acousto-optical scanner is configured to generate second surface acoustic waves to deflect portions of the image light in a second direction
Regarding claims 11-20, none of the references, alone or in combination, discloses a system for projecting light, the system comprising: a light generator that generates image light that corresponds to a series of images; a display device that receives the image light generated by the light generator; an acousto-optical depth 

Most Pertinent Prior Arts:
JP 2005-506555

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486